EXHIBIT 31.2 CERTIFICATION I, Theodore Abajian, certify that: 1. I have reviewed this Amendment No.1 to the Annual Report on Form 10-K of CKE Restaurants, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ THEODORE ABAJIAN Theodore Abajian Executive Vice President and Chief Financial Officer Date: May24, 2011
